     DANIEL MALAKAUSKAS, Cal. Bar. No. 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242/Fax: 888-802-2440
 4
     Email: daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson                           JS-6
 6
 7   MICHAEL A. ANGEL, Cal. Bar. No. 59085
     JASON JAMES, Cal. Bar. No. 265129
 8   MESERVE, MUMPER & HUGHES, LLP
     1000 Wilshire Boulevard, Suite 1860
 9   Los Angeles, CA 90017
10   Tel: 213-620-0300/Fax:213-625-1930
     Email: mangel@mmhllp.com; jjames@mmhllp.com
11
     Attorney for Defendant and Cross-Claimant: Julianne C. Ralphs
12
13   KATY AMIRI-YOUNESI, Cal. Bar. No. 224606
     LAW OFFICES OF KATY AMIRI-YOUNESI, APC
14   9107 Wilshire Boulevard, Suite 450
     Beverly Hills, CA 90210
15   Tel: 310-925-2224/Fax: 310-276-2926
16   Email:katyyounesi@gmail.com

17   Attorney for Defendant and Cross-Defendant: Gorman Oil Corporation
18                             UNITED STATES DISTRICT COURT
19               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
20 CYNTHIA HOPSON,                                  Case No.: 2:18-cv-5203-MWF-AS
21                         Plaintiff,
      v.                                            ORDER GRANTING STIPULATED
22                                                  DISMISSAL OF THE ENTIRE
   GORMAN OIL CORPORATION, as an                    ACTION WITH PREJUDICE
23 entity and doing business as “Gorman
24 Chevron”, JULIANNE C. RALPHS, as an              [Fed. R. Civ. P. 41]
   individual, and as trustee for the Ronald and
25 Julianne Ralphs Family Trust, dated April 3
   1995, and DOES 1-50, Inclusive,
26
27                   Defendants.
     AND RELATED CROSS-CLAIMS
28



     [PROPOSED] ORDER GRANTING STIPULATED DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 41(a)(1)                                                                 1
 1         Based upon the Stipulation of all of the Parties and for good cause shown, IT IS
 2   HEREBY ORDERED that this action, Case No. 2:18-cv-5203-MWF (ASx), is
 3   dismissed in its entirety as to plaintiff and to all defendants and cross-defendants, with
 4   prejudice.
 5         IT IS HEREBY FURTHER ORDERED that, except as expressly provided by
 6
     written agreement, each Party shall bear her, his, or its own attorneys’ fees and costs
 7
     in this matter.
 8
           IT IS SO ORDERED.
 9
10
     Dated: March 28, 2019                         _________________________________
11                                                 Hon. Michael W. Fitzgerald
12                                                 United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     [PROPOSED] ORDER GRANTING STIPULATED DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 41(a)(1)                                                                       2
